Citation Nr: 1517052	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-22 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims folder is in the jurisdiction of the Columbia, South Carolina RO.  

On March 11, 2014, the Veteran testified in a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's full medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

On March 21, 2012, VA sought an opinion concerning the Veteran's claim for service connection for a lumbar spine condition.  In the resulting note, a VA clinician stated that the Veteran's service treatment records showed multiple visits and treatments for a lumbar spine strain and/or lower back pain throughout active duty.  Specifically, she noted a least six instances between April 1977 and May 1979 when the Veteran was treated for such complaints.  However, because the Veteran's current back condition was unknown and no current medical records were available, a VA examination was recommended to obtain a medical diagnosis before an etiology opinion could be rendered.

Thereafter, on April 4, 2012, the Veteran was afforded a VA examination in connection with his claim.  The Veteran was examined and a diagnosis of lumbar spondylosis was given.  The VA examiner then stated that the Veteran's disability was less likely than not related to military service because, although the Veteran's service treatment records indicated multiple complaints of leg and buttock pain, only one note related to low back issues, indicating no evidence of recurrent issues of low back pain in service.  

Upon review, the Board agrees with the March 2012 VA clinician that the Veteran's service treatment records contained multiple complaints of and treatment for lower back and lumbar pain (the Board also failed to find any evidence of the multiple complaints of leg and/or buttock pain as reported by the April 2012 VA examiner).  Thus, the Board finds that the April 2012 VA opinion is inadequate because it failed to consider the multiple instances of complaints of lumbar and lower back pain, including at least one confirmed diagnosis of lumbar strain in the Veteran's service treatment records.  As such, a remand is necessary so that an adequate opinion which fully considers the Veteran's correct medical history may be rendered.

Additionally, in his March 2014 hearing, the Veteran indicated that he sought treatment for his back pain from a private chiropractor as early as the mid-1980's through the late 1990's.  The Veteran gave the name and location of the chiropractor, although he indicated that he did not know if he was still practicing.  He also indicated that he may be presently receiving pain care for his lumbar spine through a physician in Spartanville, South Carolina.  Thus, on remand, VA should seek authorization from the Veteran to obtain any private treatment records that may aid in the adjudication of this case.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).
 
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding private medical treatment records related to his lumbar spine condition to include any chiropractic or medical care between release from service and the present.  The AOJ should request that the Veteran submit or authorize VA to obtain all outstanding private medical records.  Once authorization has been obtained, the RO/AOJ should take appropriate steps to secure copies of any identified and outstanding medical records for which the Veteran has furnished the necessary authorization.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  

2. Following the receipt of any additional private treatment records, return the claims file to the April 2012 VA examiner for an addendum opinion regarding the etiology of the Veteran's current lumbar spondylosis.  If the April 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to obtain the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)

The VA examiner should review the entire record pertaining to the Veteran's history of lower back pain and lumbar spine strain, to specifically include the multiple complaints and treatments noted in the Veteran's service treatment records.  

Thereafter, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back disability is etiologically related to the symptoms he experienced while in service.  The examiner must address the evidence of recurrent lower back pain in service and give a reasoned medical explanation for any opinion given.  The opinion must be supported by citation to medical treatise evidence or known medical principles.  

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




